108 F.3d 1385
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Bernard GROSS, Debtor.Bernard GROSS, Appellant,v.BANKERS TRUST COMPANY, Appellee.
No. 96-55490.
United States Court of Appeals, Ninth Circuit.
Submitted March 11, 1997.*Decided March 13, 1997.

Before:  SNEED, LEAVY, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Debtor Bernard Gross appeals pro se the Bankruptcy Appellate Panel's dismissal, as untimely, of his appeal from the bankruptcy court's order granting Bankers Trust Company's motion for relief from the automatic stay.  Fed.R.Bank.P. 8002 requires that a notice of appeal be filed with the BAP within 10 days of the bankruptcy court's entry of judgment.  Gross filed his notice of appeal 12 days after the bankruptcy court order.  Because the "provisions of Bankruptcy Rule 8002 are jurisdictional;  the untimely filing of a notice of appeal deprives the appellate court of jurisdiction to review the bankruptcy court's order," In re Saunders, 31 F.3d 767 (9th Cir.1994), and accordingly, we affirm the BAP's dismissal.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3